     Case 1:17-cv-01240-DAD-EPG Document 93 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   FRANK WELLS,                                                  Case No. 1:17-cv-01240-DAD-EPG (PC)

13                                                Plaintiff,
                                                                   ORDER VACATING TELEPHONIC TRIAL
14                    v.                                           CONFIRMATION HEARING, TRIAL, AND
                                                                   RELATED DEADLINES
15
     ROSA GONZALES,
16
                                               Defendant.
17

18

19         Frank Wells (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

20   civil rights action.

21         In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols,

22   and because the Telephonic Trial Confirmation Hearing is fewer than three months away and

23   Defendant’s motion for summary judgment has not yet been resolved,1 IT IS HEREBY

24   ORDERED that the Telephonic Trial Confirmation Hearing, the trial, and all related deadlines

25   (including the deadlines for the parties to file their pretrial statements and motions for

26   incarcerated witnesses) are VACATED.

27           1
               The Court recently issued findings and recommendations, recommending that it be granted in part and
     denied in part. (ECF No. 92).
28
                                                               1
     Case 1:17-cv-01240-DAD-EPG Document 93 Filed 05/18/20 Page 2 of 2

 1        If necessary, the Court will reset these deadlines after the motion for summary judgment

 2   has been resolved.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    May 18, 2020                              /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
